 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD RAY YORK,                                   Case No.: 1:15-cv-01828-DAD-BAM (PC)

12                       Plaintiff,                        ORDER DENYING PLAINTIFF’S MOTION
                                                           FOR A RULING ON MOTION FOR
13           v.                                            SUMMARY JUDGMENT AND FOR
                                                           APPOINTMENT OF COUNSEL
14    G. GARCIA, et al.,
                                                           (ECF No. 76)
15                       Defendants.
16

17          Plaintiff Reginald Ray York is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. ' 1983. This action proceeds on Plaintiff’s claims against Defendant Garcia

19   for excessive force, Defendant Neighbors for failure to protect Plaintiff from the use of force, and

20   Defendants Garcia and Neighbors for failure to decontaminate Plaintiff’s cell.

21          On December 3, 2018, Plaintiff filed a motion for summary judgment. (ECF No. 64.) On

22   February 4, 2019, Defendants Garcia and Neighbors filed both an opposition to Plaintiff’s motion

23   for summary judgment and their own motion for partial summary judgment. (ECF Nos. 68, 69.)

24   On February 21, 2019, Plaintiff filed a reply to his own motion for summary judgment. (ECF No.

25   70.) On February 28, 2019, Defendants filed a reply in support of their motion for partial summary

26   judgment. (ECF No. 71.) Also, on February 28, 2019, Plaintiff filed an opposition to Defendants’

27   motion for partial summary judgment. (ECF No. 72.) On March 18, 2019, the Court granted

28   Defendants’ request for leave to file a supplemental reply to their motion for partial summary
                                                       1
 1   judgment. (ECF No. 74.) On March 22, 2019, Defendants filed a supplemental reply to their

 2   motion for partial summary judgment. (ECF No. 75.)

 3          Currently before the Court is Plaintiff’s motion for a ruling on motion for summary

 4   judgment and for appointment of counsel, filed on June 10, 2019. (ECF No. 76.) In his motion,

 5   Plaintiff asserts that his First Amendment right to a just, speedy, and inexpensive determination of

 6   his court action has been violated because, even though this action was filed almost five years ago,

 7   this action has not yet been resolved due to the Court’s delay in deciding Plaintiff’s pending motion

 8   for summary judgment and the Defendants’ pending motion for partial summary judgment.

 9   Further, Plaintiff contends that the Court should appoint counsel to represent him because he has

10   been prejudiced by the fact that this action has been proceeding for almost five years.

11          First, with regards to Plaintiff’s request for a ruling on his own pending motion for summary

12   judgment and Defendants’ pending motion for partial summary judgment, Plaintiff is reminded that

13   this Court has an extremely large number of pro se plaintiff civil rights cases pending before it,

14   and, therefore, delay is inevitable despite the Court’s best efforts. Due to the heavy caseload, both

15   Plaintiff’s motion for summary judgment and Defendants’ motion for partial summary judgment

16   are still awaiting decision. The Court is aware of the pendency of this action and will decide both

17   Plaintiff’s and Defendants’ motions for summary judgment in due course. Therefore, the Court

18   denies Plaintiff’s motion for a ruling on motion for summary judgment.

19          Second, with regards to Plaintiff’s request for appointment of counsel, the Court notes that

20   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
21   113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require any attorney to represent Plaintiff

22   pursuant to 28 U.S.C. § 1915(e)(1), Mallard v. United States District Court for the Southern District

23   of Iowa, 490 U.S. 296, 298 (1989). Nevertheless, in certain exceptional circumstances, the Court

24   may request the voluntary assistance of counsel pursuant to § 1915(e)(1). Rand, 113 F.3d at 1525.

25   Without a reasonable method of securing and compensating counsel, the Court will seek volunteer

26   counsel only in the most serious and exceptional cases. In determining whether “exceptional
27   circumstances exist, the district court must evaluate both the likelihood of success on the merits

28   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the
                                                        2
 1   legal issues involved.” Id. (internal quotation marks and citations omitted). “Neither of these

 2   considerations is dispositive and instead must be viewed together.” Palmer v. Valdez, 560 F.3d

 3   965, 970 (9th Cir. 2009). The burden of demonstrating exceptional circumstances is on the

 4   plaintiff. Id.

 5           Having considered the factors under Palmer, the Court finds that Plaintiff has failed to meet

 6   his burden of demonstrating exceptional circumstances warranting the appointment of counsel at

 7   this time. Therefore, Plaintiff’s request for the appointment of counsel is denied, without prejudice.

 8           Accordingly, Plaintiff’s motion for a ruling on motion for summary judgment and for

 9   appointment of counsel, (ECF No. 76), is HEREBY DENIED.

10
     IT IS SO ORDERED.
11

12       Dated:       June 13, 2019                            /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
